Richardson, Judge,
delivered the opinion of the court.
The plaintiff states, in his amended petition, that the defendant was used exclusively in the transportation of wood from places on the Illinois river to the port of St. Louis, where the owners were engaged in the wood business, and that they employed him “ as foreman to- superintend the hands on board, and to exercise a general control of the boat,” for which they agreed to pay him fifty dollars per *352month ; that he worked ninety days in that capacity and received forty-two dollars; and asked judgment for the balance due to him. A demurrer to the petition was filed and sustained on the ground that the plaintiff’s demand was not a lien on the boat.
The remedy in the state courts against boats or vessels by name is purely statutory, and a demand against a boat can not be enforced by á proceeding in rem, iftiless it is within the provisions of the statute. A lien is given for “ all wages due to hands or persons employed on board such boat or vessel for work done or services rendered on board the same, except for wages which may be due to the master or clerk thereof.” But the petition shows that the plaintiff as “ foreman,” performed the duties of master and really was the master, and, as such, whether called “ foreman,” captain or by any other name, was not entitled to a lien. The master of a vessel has no remedy in admiralty for his wages in rem, for the reason, perhaps, that he has generally the means of paying himself in his own hands; and, though it might appear in a given case that the reason of the rule had failed, the rule itself would not be relaxed. It may be that the plaintiff will lose his debt, unless he can collect it in the way he proposes, but he is in no worse condition than any other creditor who looks to the individual responsibility of his debtor. Cases may arise, not embraced by the statute, whose equity is superior to those which are expressly provided for, but, because the legislature has omitted them, the courts have no authority to enlarge the provision of the statute. The other judges concurring, the judgment will be affirmed.